 1
     JAMES E. GIBBONS (pro hac vice)
 2   Cal. State Bar No. 130631
     MANNING & KASS
 3   ELLROD, RAMIREZ, TRESTER LLP
     801 South Figueroa Street, 15th Floor
 4   Los Angeles, CA 90017
     Tel. (213) 624-6900
 5   jeg@manningllp.com

 6   ROBERT W. COHEN (pro hac vice)
     Cal. State Bar No. 150310
 7   MARIKO TAENAKA (pro hac vice)
     Cal. State Bar No. 273895
 8   LAW OFFICES OF ROBERT W. COHEN, A.P.C.
     1901 Avenue of the Stars, Suite 1900
 9   Los Angeles, CA 90067
     Tel. (310) 282-7586
10   rwc@robertwcohenlaw.com
     mt@robertwcohenlaw.com
11
     Attorneys for Plaintiffs
12

13                                   UNITED STATES DISTRICT COURT

14                                       DISTRICT OF NEVADA

15   SHIGE TAKIGUCHI, FUMI NONAKA,                    Case No.: 2:13-cv-01183-HDM-NJK
     MITSUAKI TAKITA, TATSURO SAKAI,                  Hon. Howard D. McKibben
16   SHIZUKO ISHIMORI, YUKO NAKAMURA,
     MASAAKI MORIYA, HATSUNE HATANO, and              AMENDED STIPULATION AND
17   HIDENAO TAKAMA, individually and on behalf of    ORDER AUTHORIZING THE
     all others similarity situated,                  SALE OF 445 SEASIDE AVENUE
18                                                    #3014, HONOLULU HAWAII 96815
                        Plaintiff,
19
            v.
20
     MRI INTERNATIONAL, INC., EDWIN J.
21   FUJINAGA, JUNZO SUZUKI, PAUL MUSASHI
     SUZUKI, LVT, INC., dba STERLING ESCROW,
22   and DOES 1-500,
23                      Defendants.
24

25

26
27

28
                                                  1

                 STIPULATION AND [PROPOSED] ORDER AUTHORIZING SALE OF REAL PROPERTY
 1          Plaintiffs Shige Takiguchi, et al. and Defendants (1) Junzo Suzuki, (2) Paul Suzuki, (3) Keiko

 2   Suzuki, (4) Suzuki Enterprises, Inc. Profit Sharing Plan (“the SEI PSP”), (5) Catherine (Ishii) Suzuki,

 3   trustee of the Junzo Suzuki Irrevocable Trust, (6) Catherine Suzuki, trustee of the Keiko Suzuki

 4   Irrevocable Trust, (7) Catherine Suzuki, trustee of the Junzo Suzuki and Keiko Suzuki Irrevocable Trust,

 5   (9) Suzuki Enterprises, Inc., (8) Puuikena Investments LLP, (9) Catherine Suzuki, individually and as

 6   trustee of the Catherine Suzuki Irrevocable Trust dated May 10, 2013, (10) Paul Musashi Suzuki, trustee

 7   of the Paul Musashi Suzuki Irrevocable Trust dated May 10, 2013 (collectively “the Suzuki

 8   Defendants”), submit this amended stipulation and [proposed] order authorizing sale of real properties

 9   located at 145 E. Harmon Avenue, Units 2702 and 2704, Las Vegas, Nevada 89109 to revise a

10   typographical error in the order of the previously filed stipulation (Dkt. 884).

11          WHEREAS, on May 22, 2018 the Court granted final approval of the class action settlement with

12   the Suzuki Defendants (Dkt. 840);

13          WHEREAS, pursuant to the Settlement Agreement the parties listed for sale the properties

14   located at 445 Seaside Avenue, Unit 3014, Honolulu Hawaii 96815 (“Property”) for sale;

15          WHEREAS, the Property has been on the market since February 20, 2018;

16          WHEREAS, the Property was originally listed for $285,000, but due to lack of interest, the price

17   of the Property has been reduced several times, and is currently listed at $250,000;

18          WHEREAS the parties have received an all cash offer to purchase the Properties for $220,000

19   with an escrow period of 30 days;

20          WHEREAS the parties believe that given the terms of the offer, it is in the best interest of the

21   Parties to sell the Properties for this price and the agreed upon terms;

22          WHEREAS, a copy of the executed Purchase and Sale Agreement is attached hereto as Exhibit A;

23   and

24          Based on the forgoing, the parties stipulate as follows:

25          1.      That the Court authorize the sale of 445 Seaside Avenue, Unit 3014, Honolulu Hawaii

26                  96815 for $220,000 and pursuant to the terms of the Purchase and Sale Agreement

27                  attached hereto as Exhibit A.

28
                                                           2

                  STIPULATION AND [PROPOSED] ORDER AUTHORIZING SALE OF REAL PROPERTY
 1

 2   Dated: July 30, 2019                        MANNING & KASS
                                                 ELLROD, RAMIREZ, TRESTER LLP
 3
                                                 By:    /s/ James Gibbons
 4
                                                       JAMES E. GIBBONS
 5                                                     STEVEN J. RENICK
                                                       Attorneys for Plaintiffs
 6

 7
                                                 LAW OFFICES OF ROBERT W. COHEN
 8                                               A Professional Corporation

 9

10                                               By:    /s/ Robert W. Cohen
                                                       ROBERT W. COHEN
11                                                     MARIKO TAENAKA
                                                       Attorneys for Plaintiffs
12

13                                               PAUL HASTINGS LLP

14
                                                 By:    /s/   Nicolas Morgan
15                                                     NICOLAS MORGAN
                                                       Attorneys for Defendant Junzo and Paul
16                                                     Suzuki

17

18   PURSUANT TO STIPULATION, IT IS SO ORDERED.

19

20           August 2, 2019
     DATED: _____________________                ______________________________
21                                               United States District Judge

22

23

24

25

26
27

28
                                                 3

                 STIPULATION AND [PROPOSED] ORDER AUTHORIZING SALE OF REAL PROPERTY
EXHIBIT A
DocuSign Envelope ID: C1C13C66-F141-4073-BB36-5A3E15A67B37
                      E818F83A-7862-475F-BAC1-85C1AAB34480




                           7/5/2019 | 12:43 HAST             7/6/2019
DocuSign Envelope ID: C1C13C66-F141-4073-BB36-5A3E15A67B37
                      E818F83A-7862-475F-BAC1-85C1AAB34480




                       7/5/2019 | 12:43 HAST                 7/6/2019
DocuSign Envelope ID: C1C13C66-F141-4073-BB36-5A3E15A67B37
                      E818F83A-7862-475F-BAC1-85C1AAB34480




                       7/5/2019 | 12:43 HAST
                                                             7/6/2019
DocuSign Envelope ID: C1C13C66-F141-4073-BB36-5A3E15A67B37
                      E818F83A-7862-475F-BAC1-85C1AAB34480




                          7/5/2019 | 12:43 HAST
                                                             7/6/2019
DocuSign Envelope ID: C1C13C66-F141-4073-BB36-5A3E15A67B37
                      E818F83A-7862-475F-BAC1-85C1AAB34480




                            7/5/2019 | 12:43 HAST            7/6/2019
DocuSign Envelope ID: C1C13C66-F141-4073-BB36-5A3E15A67B37
                      E818F83A-7862-475F-BAC1-85C1AAB34480




                            7/5/2019 | 12:43 HAST            7/6/2019
DocuSign Envelope ID: C1C13C66-F141-4073-BB36-5A3E15A67B37
                      E818F83A-7862-475F-BAC1-85C1AAB34480




                              7/5/2019 | 12:43 HAST          7/6/2019
DocuSign Envelope ID: C1C13C66-F141-4073-BB36-5A3E15A67B37
                      E818F83A-7862-475F-BAC1-85C1AAB34480




                          7/5/2019 | 12:43 HAST              7/6/2019
DocuSign Envelope ID: C1C13C66-F141-4073-BB36-5A3E15A67B37
                      E818F83A-7862-475F-BAC1-85C1AAB34480




                         7/5/2019 | 12:43 HAST               7/6/2019
DocuSign Envelope ID: C1C13C66-F141-4073-BB36-5A3E15A67B37
                      E818F83A-7862-475F-BAC1-85C1AAB34480




                              7/5/2019 | 12:43 HAST          7/6/2019
DocuSign Envelope ID: C1C13C66-F141-4073-BB36-5A3E15A67B37
                      E818F83A-7862-475F-BAC1-85C1AAB34480




                                      7/5/2019 | 12:43 HAST   7/6/2019
DocuSign Envelope ID: C1C13C66-F141-4073-BB36-5A3E15A67B37
                      E818F83A-7862-475F-BAC1-85C1AAB34480




                                                              7/6/2019
                                      7/5/2019 | 12:43 HAST
DocuSign Envelope ID: C1C13C66-F141-4073-BB36-5A3E15A67B37
                      E818F83A-7862-475F-BAC1-85C1AAB34480




                                  7/5/2019 | 12:43 HAST      7/6/2019
DocuSign Envelope ID: C1C13C66-F141-4073-BB36-5A3E15A67B37
                      E818F83A-7862-475F-BAC1-85C1AAB34480




      X




                       7/6/2019




                            Brandon Kim




                                                             7/6/2019
                             7/5/2019 | 12:43 HAST
DocuSign Envelope ID: C1C13C66-F141-4073-BB36-5A3E15A67B37
                      E818F83A-7862-475F-BAC1-85C1AAB34480




                              7/5/2019 | 12:28 HAST          7/6/2019

                             7/5/2019 | 12:43 HAST
DocuSign Envelope ID: C1C13C66-F141-4073-BB36-5A3E15A67B37
                      E818F83A-7862-475F-BAC1-85C1AAB34480
DocuSign Envelope ID: C1C13C66-F141-4073-BB36-5A3E15A67B37
                      E818F83A-7862-475F-BAC1-85C1AAB34480




                                                             7/6/2019




                                7/5/2019 | 12:28 HAST


                                     7/5/2019 | 12:43 HAST
DocuSign Envelope ID: C1C13C66-F141-4073-BB36-5A3E15A67B37
                      E818F83A-7862-475F-BAC1-85C1AAB34480
 1                                       CERTIFICATE OF SERVICE
 2          I hereby certify that on July 30, 2019, a copy of the foregoing document was filed electronically

 3   via the Court’s CM/ECF system. Pursuant to Local Rule 5.5(h), notice of filing will be served on all

 4   parties by operation of the Court’s CM/ECF system, and parties may access this filing through the

 5   Court’s CM/ECF system.

 6
                                                               /s/ Mariko Taenaka          .
 7
                                                                  Mariko Taenaka
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4

                  STIPULATION AND [PROPOSED] ORDER AUTHORIZING SALE OF REAL PROPERTY
